MORROW, P. J.
The offense is swindling by giving, with intent to' defraud, a check without funds, and without reason to expect the check to be paid; punishment fixed at a fine of $50, and confinement in the county jail for a period of ten days.
The information is drawn in accord with subdivision 4, art. 1546, P. C. 1925. The complaint and information are deemed sufficient to charge the offense. No statement of the facts is before this court, in the absence of which whether the complaints of the refusal of the requested charges are meritorious or not cannot be ascertained.
The judgment is affirmed.